DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment dated 31 May 2022 is entered for the purposes of Appeal. Claims 1, 6-8, and 10-11 remain rejected. 
Claim 11 remains rejected under 35 U.S.C. § 112(a) as set forth on pages 2-3 of the final rejection. Claims 1, 6-7, and 10-11 remain rejected under 35 U.S.C. § 103 using a combination of Han, Lim, and Bird. Amended claim 1 is rejected similarly to the rejection of claim 9 in the final rejection dated 01 April 2022. Claims 6-7 and 10-11 remain rejected similarly to the rejections on pages 7-8 of the final rejection. Claim 8 remains rejected under 35 U.S.C. § 103 using the addition of Wilcox or Seo, similarly to pages 8-10 of the final rejection. 
Response to Arguments
The objection to claim 9 is withdrawn, as being overcome by the amendment dated 31 May 2022.
The rejection of claim 11 under 35 U.S.C. § 112(a) remains. The remarks dated 31 May 2022 are found not persuasive. While the original drawings may appear to show what is claimed, the drawings may show something else. The specification is not specific or clear enough to support the specific configuration defined by claim 11. The claim is much more specific than what is supported by the original disclosure. 
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Regarding the first point on page 9 dated 31 May 2022, there is nothing in Bird that specifically teaches away from lowering the cross braces 132 and 134. This is conjecture by the Applicant, and is not taken from the disclosure of Bird. 
Regarding the second and third points on page 9 dated 31 May 2022, the remarks are moot because the latch of Bird is not used in the combination of prior art used to reject the claims. Ergo, the arguments about the cross braces 132 and 134 in relation to the latch of Bird do not relate to the rejections of record. 
Bird does not teach it is inappropriate to lower the cross braces 132 and 134. Bird does not teach that nothing should be stored on the cross braces 132 and 134. 
Further, claim 1 as written does not require disclosure of storing on the cross braces 132 and 134. Claim 1 states, “wherein the at least one partition plate is configured to be in a size adapted to a space between a refrigerating shelf of the refrigerator and a round rod for storage 2 of 13Appl. No.: 17/266,786Attorney Docket No.: 064109/555236Reply to Office Action of April 1, 2022disposed below the refrigerating shelf, and is configured to be placed on the round rod and located in the space after the at least one partition plate is disassembled”.
The claim requires the at least one partition plate to be “configured to be” in a size and “configured to be” placed on the round rod. A prior art device meets the claim limitation by having a partition of a particular size that enables placement as claimed. 
It appears that the separator 320 of Han may already fit on top of cross braces 132 and 134 and below the shelf panel 113. This would meet the claim as written. 
Further, the prior art makes obvious changing the size of the separator 320 and/or having the cross braces 132 and 134 in a location that enables the claimed functionality. 
It is obvious to change the size of the separator 320, to partition a smaller or larger space. This change in size of separator 320 naturally meets the claim as written. 
Additionally or alternatively, having the cross braces 132 and 134 slightly lower still keeps the front ends 136 and 138 of the brackets 114 and 116 from spreading apart as disclosed at Bird Col. 5 lines 38-62. Such slight lowering naturally results in the separator 320 being able to fit on top of the cross braces 132 and 134 and below the shelf panel 113. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637